Citation Nr: 1810424	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Spouse

ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2016, the appellant testified before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran died in January, 2010. The underlying cause of death listed on his death certificate was anal cancer, with contributing causes of diabetes and lung cancer.

2.  At the time of the Veteran's death, service connection was in effect for type 2 diabetes mellitus.  

3.  The Veteran's anal cancer, or noted contributory causes, was not present within one year after discharge from service, and is not shown to be etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the claimant's behalf, and the evidence she is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi,18 Vet. App. 112 (2004). 

In cause of death claims, VA must also provide notice of the conditions, if any, for which a veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication.  This letter advised the appellant of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined. It further informed the appellant of the additional information necessary in DIC claims, in accordance with Hupp v. Nicholson. Id.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B.  Duty to Assist

In a DIC case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  All identified or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  VA also obtained a medical opinion in April 2010.  The opinion is  adequate because the reviewing physician reviewed the claims file and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the medical opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the appellant's claim for service connection for the cause of the Veteran's death. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its' duty to assist in this case is satisfied.  

C.  Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 C.F.R. § 3.5 (2017). Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

The appellant contends that the Veteran's death was the result of his military service, and specifically that the Veteran's service-connected diabetes based on herbicide exposure was a contributory cause of death.  

The Veteran was service-connected for diabetes with a 20 percent rating since December 2009.  The cause of the Veteran's death on the death certificate is shown as anal cancer, with lung disease and diabetes shown as contributing to the Veteran's death.  At the time of the Veteran's death, he was not service-connected for anal cancer or lung disease.  

A medical opinion was requested from the Milwaukee VA Medical Center regarding whether or not the service-connected diabetes can be considered as a contributory cause of death.   The VA examiner stated that although the Veteran's death certificate listed diabetes as a significant condition contributing to death, it appeared that the Veteran's diabetes was not very severe at the time of death.  

The examiner reviewed the medical history, observing that VA records from the fall of 2009 did not indicate that the Veteran was currently taking any medications for diabetes.  The examiner reviewed blood glucose levels, the medications the Veteran was taking, and concluded the diabetes was not very severe in the preceding months to the Veteran's death.  Further, the examiner stated there was no evidence the diabetes affected vital organs, or was of a progressive or debilitating nature at the time of death.  Hence, the examiner concluded it was less likely than not a contributing factor.  

At her hearing before the Board, the appellant's representative indicated the appellant hoped to find evidence or an expert suggesting the cause of the Veteran's cancer was squamous cell carcinoma of the perineal, or that exposure to Agent Orange caused the cancer.  (Tr. p. 3-4).  Appellant requested a 60-day period in which to add additional evidence into the record.  However, more than 18 months later, no additional evidence has been submitted.  

The Board acknowledges that the appellant believes that the Veteran's service-connected disabilities, specifically that his herbicide exposure leading to diabetes, or the exposure in itself, were contributing factors leading to death; however, the Board finds that the question at issue is inherently medical in nature, and requires specific medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Anal cancer, diabetes, and any causal connection to herbicide agents, however, are not disabilities for which their causes may be observable through the lay senses.  Rather, they require medical expertise to assess.  Therefore, the appellant's beliefs as to causation warrant no probative value.  

As to whether service connection may be warranted on a direct or presumptive basis or based on continuity of symptomatology for the anal cancer or the contributing conditions, the Board finds that it is not.  It has not been argued, and the medical evidence does not show, that any of these conditions manifested to any degree or were diagnosed during the Veteran's active duty service.  As there is no evidence of in-service injury or manifestation within the first post service year, service connection for these disabilities is not warranted in this case.  38 C.F.R. §§ 3.30, 3.307, 3.309(a).

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


